      Case 1:20-cv-03061-TOR     ECF No. 19    filed 02/23/21   PageID.2016 Page 1 of 2




 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    DONNA N.,
                                                   NO: 1:20-CV-3061-TOR
 8                             Plaintiff,
                                                   ORDER GRANTING STIPULATED
 9          v.                                     MOTION FOR REMAND

10    ANDREW M. SAUL, Commissioner
      of Social Security,
11
                               Defendant.
12

13         BEFORE THE COURT are the parties’ Stipulated Motion for Remand and

14   Stipulated Motion to Seal (ECF Nos. 16, 17, 18 (Amended)). The parties have

15   agreed that this case should be reversed and remanded for further administrative

16   proceedings pursuant to sentence four of 42 U.S.C. § 405(g).

17   IT IS HEREBY ORDERED:

18      1. The Parties’ Stipulated Motion for Remand (ECF No. 16, 18 (Amended)) is

19         GRANTED. This case is REVERSED and REMANDED pursuant to

20         sentence four of 42 U.S.C. §405(g), “to reassess, with the assistance of a



     ORDER GRANTING STIPULATED MOTION FOR REMAND ~ 1
      Case 1:20-cv-03061-TOR    ECF No. 19    filed 02/23/21   PageID.2017 Page 2 of 2




 1        specialized medical expert, if available, the severity of the claimant’s

 2        impairments, including her headaches and fibromyalgia; reevaluate the

 3        claimant’s symptoms, consistent with 20 CFR 404.1529, 416.929, and SSR

 4        16-3p; remove evidence not pertaining to the claimant; reassess the

 5        claimant’s residual functional capacity consistent with 20 CFR 404.1545,

 6        416.945, and SSR 96-8p, and proceed with the sequential evaluation, as

 7        necessary. The Appeals Council will not disturb the disability finding

 8        beginning on February 25, 2017.”

 9     2. The Parties’ Stipulated Motion to Seal (ECF No. 17) is GRANTED.

10        Accordingly, the personal identifiable information in the transcript

11        belonging to another claimant at ECF No. 11-13, is to be sealed.

12     3. All pending motions, hearings and the remaining briefing schedule are

13        vacated as moot.

14        The District Court Executive is hereby directed to file this Order, provide

15   copies to counsel, enter JUDGMENT for Plaintiff, and CLOSE the file.

16        DATED February 23, 2021.

17

18                                 THOMAS O. RICE
                                United States District Judge
19

20




     ORDER GRANTING STIPULATED MOTION FOR REMAND ~ 2
